Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 16 December 2019 with acknowledgement of a 371 PCT and foreign priority established by European Patent Office on 16 June 2017.  
2.	Claims 1-8 are currently pending.  Claims 1 and 7 are independent claims. 
3.	The IDS submitted on 16 December 2019 and 5 January 2021 has been considered. 
Claim Objections
4.	Claims 5 and 6 are objected to because of the following informalities:
Claim 5 states, “The method according to one of the claim 1” it appears the phrase “one of the” should be deleted, so the claim would read “The method according to claim 1” 
Claim 6 states, “The method according to Claim 5”, it appears the “C” in should be lower case.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Confidential Desktop Towards an access control framework for preserving data confidentiality based on environmental conditions Diploma Thesis by Sophie Weib, published 17 December 2015 by Vienna University of Technology (hereinafter Confidential Desktop) .
As to independent claim 1, “A computer-implemented method for the access control of a terminal, wherein the terminal stores private data and other data and wherein access to the private data is unlimited, the computer-implemented method comprising the following steps 
- capturing an image signal with a camera of the terminal” is taught in Confidential Desktop Abstract, 1.1 Problem Definition pages 1-2, and pages 42-43;
	“- performing a face detection process with the captured image signal; - determining a number of faces detected in the captured image signal during the face detection process, - limiting access to the private data  responsive to determining that the number of faces is greater than one” is shown in Confidential Desktop pages 42-43, note “The feature should only be triggered it two or more faces are in the observation area due to the fact that at least one person is working on the PC. If an external webcam is used, which points to an entrance door of a room, no face should be allowed and the feature should deny access it one or more faces are detected”.
	As to independent claim 7, this claim is directed to a computer program product executing the method of claim 1; therefore it is rejected along similar rationale.
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


8.	Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over NPL Confidential Desktop Towards an access control framework for preserving data confidentiality based on environmental conditions Diploma Thesis by Sophie Weib, published 17 December 2015 by Vienna University of Technology (hereinafter Confidential Desktop) in view of Hadsall U.S. Patent No. 9,898,619 (hereinafter ‘619).
	As to dependent claim 2, the following is not explicitly taught in Confidential Desktop:
 “The method according to claim 1, wherein the terminal comprises a screen for displaying private and other data, wherein the private data are fully hidden during  limited access and only the other data are displayed” however ‘619 teaches blurring or masking only sensitive or confidential information while allowing information that is not confidential to be displayed in Figures 7-8  and col. 18, lines 26-38.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an access control framework for preserving data confidentiality based on environmental conditions taught in Confidential Desktop to include a means to hide only private data and displaying other data.  One of ordinary skill in the art would have been motivated to perform such a modification because an increasing amount of sensitive data is displayed on mobile devices traditional techniques may not prevent others from viewing sensitive data see ‘619 (col. 1, lines 42 et seq.).
	As to dependent claim 3, “The method according to claim 2, comprising the step of 
displaying a visual indication of unlimited access during unlimited access” is taught in Confidential Desktop page 42, note “The user interface allows the user to use and adapt the 
	As to dependent claim 4, “The method according to claim 2, the step of displaying events pertaining to private data on the screen in a limited form during limited access” is shown in ‘619 Figures 7-8  and col. 18, lines 26-38, note blurring content is interpreted equivalent to ‘limited form’.

9.	Claims 5-6, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over NPL Confidential Desktop Towards an access control framework for preserving data confidentiality based on environmental conditions Diploma Thesis by Sophie Weib, published 17 December 2015 by Vienna University of Technology (hereinafter Confidential Desktop) in view of Hadsall U.S. Patent No. 9,898,619 (hereinafter ‘619) in further view of Publicover et al. U.S. Paten Application Publication No. 2015/0326570 (hereinafter ‘570).
	As to dependent claim 5, “The method according to one of the claim 1 … determining the number of faces in the captured image signal” is taught in Confidential Desktop pages 42-43;
	“granting unlimited access responsive to a successful authentication and a determination
the number of faces is exactly one” is shown in Confidential Desktop pages 42-43;the following is not explicitly taught in Confidential Desktop and ‘619:
	“during limited access comprising the steps of: authenticating a user, capturing an image signal with the camera of the terminal, performing a face detection 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an access control framework for preserving data confidentiality based on environmental conditions taught in Confidential Desktop to include a means to utilize biometric authentication methods.  One of ordinary skill in the art would have been motivated to perform such a modification because the explosive growth in electronic dissemination of information raises important security issues where improvements are needed see ‘570 paragraphs 4-19.
	As to dependent claim 6, “The method according to claim 5, wherein the authentication comprises biometric authentication” is taught in ‘570 paragraph 21.
	As to dependent claim 8, “The method according to Claim 6, wherein the authentication comprises, in particular, face identification and/or iris identification” is shown in ‘570 paragraph 21.

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Inoue et al	U.S. Patent Application Publication No. 2006/0210167, see Figure 1 
	Ek et al.	U.S. Patent Application Publication No. 2010/0124363, see Abstract
	Ford et al. 	U.S. Patent Application Publication No. 2013/0318589, see ¶s 78 and 85 
 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        30 September 2021